Citation Nr: 0518339	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has Level VII hearing, bilaterally.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.85, 4.86 Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has sent correspondence in May 2001, informing the 
veteran of the necessary evidence to support his claim for 
service connection for hearing loss, and has provided him 
with express notice of the provisions of the VCAA in 
correspondence dated in July 2002, in which it furnished an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course this appeal.  He has also been provided with a VA 
examination that addressed the severity of his hearing 
disability.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran filed his original claim for VA compensation for 
bilateral hearing loss on August 24, 2000.  A rating action 
in August 2002 granted service connection for bilateral 
hearing loss and a 40 percent evaluation was assigned, 
effective from the date of claim.  Pertinent audiological 
evidence addressing the severity of his hearing disability 
shows the following objective findings:

On private audiological evaluation conducted in June 2000, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
75
N/A
105
LEFT
15
40
85
N/A
100

Speech audiometry revealed speech recognition ability of 72 
percent in each ear.

A private audiological consultation conducted in June 2001 
shows a diagnosis of severe bilateral sensorineural high 
frequency hearing loss.  Audiological evaluation conducted in 
conjunction with this consultation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
90
N/A
110
LEFT
10
60
85
N/A
90

On the authorized VA audiological evaluation in July 2002, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
90
100
110
LEFT
10
60
85
85
90

The above chart demonstrated an average pure tone threshold 
of 74 decibels in the right ear and 80 decibels in the left 
ear, and a speech recognition ability of 80 percent in the 
right ear and 52 percent in the left ear.  The assessment was 
moderate-to-profound bilateral high frequency sensorineural 
hearing loss.  The veteran wore hearing aids and reported 
that he had been using hearing aids since 1962.

The veteran reported that he was employed in sales and 
complained that his hearing loss interfered significantly 
with his ability to pursue his career because he was 
constantly asking his customers to repeat themselves when 
speaking with them.  The veteran reported that his hearing 
acuity was decreased by 50 percent of normal in each ear and 
contended that his current compensation award of 40 was 
wholly inadequate and that it should be increased to 70 
percent.  He also contended that his hearing disability 
warranted extraschedular consideration, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that this claim is based on the 
assignment of an initial rating for bilateral hearing loss 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  
Consideration must be given regarding whether the case 
warrants the assignment of separate ratings for his 
service-connected bilateral hearing loss for separate periods 
of time from August 24, 2000, to the present based on the 
facts found, a practice the Court stated was known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Court has stated that assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under applicable criteria, evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86 pertain to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the 
present case, the evidence demonstrates that an exceptional 
level of impaired hearing exists and therefore 38 C.F.R. § 
4.86 is applicable to this claim.

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  See 38 C.F.R. § 4.85(a).  Therefore, 
the veteran's level of audiological impairment is based on his 
unassisted hearing acuity and the testing protocols negate the 
contention that he has presented to the effect that his need 
of hearing aids forms a basis for an increased rating.

The results of the July 2002 VA examination demonstrate that 
the veteran had an average pure tone threshold of 80 decibels 
in his right ear, 80 decibels in his left ear, with speech 
recognition of 80 percent in his right ear and 52 percent in 
his left ear.  Evaluating this test score based on Table VI 
found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level V and his left ear is at Level VIII.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 30 percent evaluation.  

However, applying Table VIa found at 38 C.F.R. § 4.86 for 
exceptional hearing impairment, the veteran's right ear 
hearing acuity is at Level VII and his left ear is at Level 
VII.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, is entitled to a 40 percent evaluation.  
As using Table VIa for rating exceptional hearing impairment 
results in a higher evaluation, the RO has correctly applied 
it to the present case.  Therefore, the correct disability 
evaluation for rating the veteran's bilateral hearing loss in 
40 percent.  

The findings obtained on VA examination in July 2002 represent 
the most severe disability picture of the veteran's bilateral 
hearing loss as compared to the findings obtained on the prior 
private audiological evaluations of June 2000 and June 2001.  
Therefore, the award of a 40 percent evaluation for bilateral 
hearing loss effective from August 24, 2000, the date of his 
claim, instead of assigning "staged" ratings for separate 
periods of time confers no disadvantage to the veteran.  

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a level of impaired hearing acuity 
that would warrant the assignment of an evaluation greater 
than the 40 percent evaluation already in effect.  Therefore, 
his claim for a higher initial evaluation in excess of 40 
percent for this disability must be denied.  

In the instant case, the veteran's service-connected 
bilateral hearing loss demonstrates an exceptional hearing 
impairment and thus has been afforded a higher rating under 
the provisions of 38 C.F.R. § 4.86.  Although the veteran 
contends that an extraschedular evaluation is warranted under 
the provisions of 38 C.F.R. § 3.321(b), the Board disagrees.  
The evidence does not demonstrate that the veteran's hearing 
loss results in marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
Additionally, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of the service-connected bilateral 
hearing loss but the medical evidence reflects that those 
manifestations are not present in this case.  Therefore, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased initial evaluation greater than 40 percent for 
bilateral hearing loss for the period commencing on August 
24, 2000 is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


